Exhibit 10.5
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
SUPPLY AGREEMENT
     This Supply Agreement (this “Agreement”) is made as of this 31st day of
March, 2009 (the “Execution Date”), by and among Novavax, Inc., a Delaware
corporation having an address at 9920 Belward Campus Drive, Rockville, Maryland
20850, United States of America (“Novavax”) and CPL Biologicals Limited, a
limited company incorporated under the laws of India having an address at
“Cadila Corporate Campus”, Sarkhej-Dholka Road, Bhat, Ahmedabad - 382210,
Gujarat, India (“Company”). Novavax and Company are sometimes referred to herein
each individually as a “Party” and collectively as the “Parties.”
RECITALS
               WHEREAS, Company, a joint venture formed pursuant to a Joint
Venture Agreement (the “Joint Venture Agreement”) dated as of the date hereof
between Novavax and Cadila Pharmaceuticals Limited, organized under the laws of
India, was formed for developing, manufacturing, marketing and selling the
Products (as defined in the Joint Venture Agreement) in India to cater the needs
of the market in India; and
               WHEREAS, Novavax has granted to Company a license to certain of
Novavax’s patents, patent applications and know-how for the Company to develop
and commercialize certain Novavax Products (as defined in the Joint Venture
Agreement) (the “License”); and
               WHEREAS, in connection with the foregoing, Novavax is willing to
supply certain pre-clinical and clinical supplies of the Novavax Seasonal
Product to Company and Company wishes to buy Products from Novavax under the
terms and conditions of this Agreement.
               NOW, THEREFORE, in consideration of the foregoing premises and
the mutual covenants set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, Novavax and Company hereby agree as follows:

1.   Definitions. References in the body of this Agreement to “Sections” will
refer to the sections of this Agreement. In addition, as used herein, the
following initially capitalized terms will have the following meanings

  1.1   “Bankruptcy Event” means, with respect to a specified person, (i) the
filing by such person in any court or agency, pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an the appointment of a receiver or trustee of such
other Party or of its assets, (ii) the filing against such person of an
involuntary petition for any bankruptcy or insolvency proceeding which petition
is not dismissed within sixty (60) days after filing, (iii) the making by such
person of an assignment for the benefit of its creditors, (iv) the taking of
possession of a substantial part of the assets of such person by a lien holder
or other encumbrancer, or (v) the levy or enforcement of

1



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      any distress, execution or other process upon or against a substantial
part of the assets of such person.     1.2   “cGMP” means then current Good
Manufacturing Practices.     1.3   “Company Indemnitee” has the meaning set
forth in Section 8.2.     1.4   “Defect” or “Defective” means any
non-conformance with the Specifications or the existence of any impurity,
contaminant or any other defect that renders the Products unfit for human use.  
  1.5   “Effective Date” means the date on which the condition precedent set
forth in Article 11 is first satisfied.     1.6   “First Commercial Sale” means
the first sale for monetary value for use or consumption by the general public
of the Novavax Products in India.     1.7   “Fully-Loaded Cost” means the direct
costs and expenses for manufacturing the Products (including quality
assurance/quality control charges and including escalation costs, if any), and
indirect costs that are reasonably attributable and fairly allocable to the
manufacture of Product reasonably determined by Novavax’s internal accounting in
accordance with United States generally accepted accounting practices.     1.8  
“Indeminitee” means a Company Indemnitee or Novavax Indemnitee, as applicable.  
  1.9   “Indemnitor” means Company or Novavax, as applicable.     1.10   “Joint
Venture Agreement” has the meaning set forth in the Recitals.     1.11   “Laws”
means all (a) applicable laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of the United States and India;
and (b) any guideline or directive of the World Health Organization or other
applicable non-governmental agency.     1.12   “License” has the meaning set
forth in the Recitals.     1.13   “Losses” has the meaning set forth in
Section 8.1.     1.14   “Manufacturing Facility” means the manufacturing
facility or facilities of Novavax used to manufacture the Products.     1.15  
“Novavax Indemnitee” has the meaning set forth in Section 8.1.     1.16  
“Novavax Products” has the meaning set forth in the Joint Venture Agreement.

2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  1.17   “Novavax Seasonal Product” means the Seasonal Influenza Licensed
Product as defined in the License.     1.18   “Order Requirements” has the
meaning set forth in Section 3.2.     1.19   “Products” means Novavax’s
pre-clinical and clinical supplies of the Novavax Seasonal Product which conform
to the Specifications.     1.20   “Purchase Order” has the meaning set forth in
Section 3.2.     1.21   “Specifications” means Novavax’s standard specifications
and manufacturing criteria for the Products (consistent with cGMP), a written
copy of which shall be provided by Novavax to the Company within thirty
(30) days after the Effective Date, as amended from time to time by mutual
written agreement of the Parties.     1.22   “Third Party” means a person or
entity other than (a) Novavax, (b) Company, (c) an Affiliate of Novavax or
(d) an Affiliate of Company     1.23   “Transfer Price” has the meaning set
forth in Section 4.1.

2.   Manufacture and Supply.

  2.1   General Obligations. Novavax shall sell to Company, and Company shall
purchase from Novavax, the Products in accordance with the terms and conditions
of this Agreement.     2.2   Manufacturing Standards. All Products supplied by
Novavax to Company will be manufactured in accordance with any applicable Laws
including, without limitation, cGMP and any requirements set forth herein.

3.   Product Supply, Orders and Delivery.

  3.1   Purchase Orders. Purchase and delivery of the Products shall be made
pursuant to written or electronic individual purchase orders issued by Company
to Novavax (each a “Purchase Order”). Company shall submit such Purchase Orders
to Novavax as far in advance as reasonably practicable, but in any event not
less than twelve (12) weeks in advance of the delivery date(s) requested in such
Purchase Order. A Purchase Order shall be deemed to be accepted by Novavax when
Novavax returns a written or electronic order acknowledgement to Company.
Novavax shall promptly return a written or electronic order acknowledgement to
Company for each Purchase Order received unless Novavax will be unable to timely
meet Company’s requirement for Product as set forth in the applicable Purchase
Order. Purchase Orders shall specify quantities ordered, delivery dates, and
delivery and shipping instructions. Inconsistencies between a Purchase Order and
this Agreement shall be resolved in favor of this Agreement.

3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      Company acknowledges that Novavax may be prevented from meeting a delivery
date and/or order quantity set forth in a Purchase Order (the “Order
Requirements”) as a result of the Manufacturing Facility production schedule,
and in such event Novavax will use commercially reasonable efforts to meet the
Order Requirements at such time as the Manufacturing Facility production
schedule reasonably permits. If Novavax anticipates that it will be unable to
meet Order Requirements for a reason other than the Manufacturing Facility
production schedule, Novavax will notify Company immediately of such inability,
and the Parties will negotiate in good faith a new mutually acceptable delivery
date and/or quantity.     3.2   Certificate of Analysis. Novavax shall deliver
with each shipment a certificate of analysis consistent with cGMP executed by an
authorized representative of Novavax, accompanied by a statement that the
Products were manufactured according to the Specifications.     3.3   Delivery.
The Products shall be packaged according to the Specifications and supplied FCA
(Incoterms 2000) the Manufacturing Facility. Insurance on Products in transit
shall be the responsibility of Company and Company shall be responsible for
clearing the Products for import into India. Novavax shall provide any
assistance reasonably requested by Company to clear the Products for import into
India at Company’s expense. Company agrees to designate a carrier prior to or at
the time of entry of each Purchase Order hereunder; however, if Company fails to
designate a carrier prior to or on its purchase order, Novavax may select a
carrier for the account and risk of Company.

4.   Price and Payment.

  4.1   Price. The price at which the Products will be sold to Company by
Novavax hereunder will be 110% of the Fully-Loaded Cost therefore (the “Transfer
Price”). Novavax will include with each shipment of Product an invoice setting
forth the Transfer Price for the Product in the shipment.     4.2   Payment.
Payment shall be due to Novavax thirty (30) days after Company’s receipt of the
Products.     4.3   Books and Records. Novavax will keep accurate books and
accounts of record in connection with its manufacture of Products in sufficient
detail to permit verification of the Fully-Loaded Cost and the Transfer Price
for Product purchased by Company as set forth in this Article 4. Novavax will
maintain its records for the sale of Products for a period of three (3) years
from the end of each year in which such sales occurred.     4.4   Audits.
Company, at its expense, through an internationally recognized, independent
accountant reasonably acceptable to Novavax, will have the right to

4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      access Novavax’s relevant books and records upon reasonable advanced
notice once per year for the sole purpose of verifying the Fully-Loaded Cost and
the Transfer Price for Product purchased by Company; such access will be
conducted during Novavax’s ordinary business hours, and the books and records
for a given time period may only be audited once. Said accountant will execute a
confidentiality agreement with Novavax in customary form and will only disclose
to Company whether Novavax’s invoices were accurate and if they were not, any
information necessary to explain the source of the inaccuracy. If such audit
determines that Novavax charged Company more than the amount properly owed in
respect of any quarter, then Novavax will reimburse Company any excess amount
paid by Company within thirty (30) days of the completion of the audit, and if
the amount paid exceeds ten percent (10%) of the amount actually owed over the
audited period, Novavax will also reimburse Company for the reasonable costs of
such audit (including the fees and expenses of the certified public accountant).
In the event such audit determines that Novavax charged Company less than the
amount properly owed in respect of any quarter, then Company will pay Novavax
any such difference within thirty (30) days of the completion of the audit.

5.   Quality, Inspections & Returns.

  5.1   Quality. All Products manufactured under this Agreement shall be
manufactured in accordance with applicable Laws including, without limitation,
cGMP and the Specifications and shall conform, when delivered, to the
Specifications.     5.2   Defective and Nonconforming Products.

  (a)   Except in the case of latent Defects, claims for Defective or
nonconforming Products shall be made to Novavax as soon as practicable after
discovery, but in any event no later than forty-five (45) days after receipt.
Claims for latent Defects shall be made within thirty (30) days of discovery of
the latent Defect. Company’s reasonable belief that a Product is Defective or
nonconforming accompanied by sufficient evidence to reasonably demonstrate that
the Products are Defective or does not conform to the Specifications shall serve
as the basis for such claims.     (b)   If Novavax agrees with Company’s
determination that that the Products do not satisfy the Specifications (or such
a determination of non-satisfaction is made in accordance with (c) below),
Novavax will, at Novavax’s election, either replace the Products or credit and
refund the amount billed and paid by Company for the Products, including
shipping costs.     (c)   If Novavax disagrees with Company’s determination that
the Products do not satisfy the Specifications, the Products in question shall
be submitted

5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      to a mutually acceptable Third Party laboratory, which shall determine
whether such Products meet the Specifications. The Parties agree that such Third
Party laboratory’s determination shall be final and determinative. The Party
against whom the Third Party laboratory rules shall bear the reasonable costs of
the Third Party testing.

  5.3   Recall. In the event of complaints regarding the Products, Company shall
promptly notify Novavax and Novavax shall investigate and shall inform Company
within thirty (30) days of the steps taken relating to the complaint. In the
event of any recall of any Product recommended or ordered by any governmental
authority, or any recall to which both parties agree in writing, Company will
perform the recall following Company’s standard operating procedures, and the
reasonable documented costs thereof will be borne by Novavax if the recall is
the fault of Novavax or by Company if the recall is the fault of Company.
Novavax or Company, as the case may be, will promptly upon demand reimburse the
other in connection therewith.

6.   Novavax’s Warranty. Novavax warrants to Company that the Products, at the
time of shipment to Company (i) will be manufactured in accordance with cGMP;
(ii) will be in compliance with the Specifications and (iii) will be free from
Defects. THE WARRANTIES SET FORTH HEREIN ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY AND ANY WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE.   7.   Mutual Representations. Each of
Novavax and Company hereby represents, warrants and covenants to the other as of
the Execution Date that:

  7.1   it has full corporate power and authority to enter into this Agreement
and to carry out the provisions hereof, and this Agreement is legally binding
upon it and enforceable in accordance with its terms;     7.2   the execution,
delivery and performance of this Agreement by it does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any Law of any governmental authority
having jurisdiction over it; and     7.3   all necessary consents, approvals and
authorizations of all governmental authorities and other persons required to be
obtained by such Party to enter into, or perform its obligations under, this
Agreement have been obtained.

8.   Indemnification.

  8.1   Indemnification by Company. Company will indemnify, defend and hold
harmless Novavax, its affiliates, directors, officers, and employees (each a

6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      “Novavax Indemnitee”) from and against any and all liability, loss, damage
or expense (including without limitation reasonable attorneys fees) it may
suffer as the result of Third Party claims, demands, actions and proceedings
brought against it (collectively, “Losses”) to the extent such Losses result
from the use of the Products by Company or any human subject in a clinical
trial, or which arise out of Company’s making, testing, using or selling
products or processes incorporating the Products; except to the extent that
Novavax is obligated to indemnify Company as provided below.     8.2  
Indemnification by Novavax. Novavax will indemnify, defend and hold harmless
Company, its affiliates, directors, officers, and employees (each a “Company
Indemnitee”) from and against any and all Losses which arise out of the gross
negligence, willful misconduct or breach of a covenant, representation or
warranty in this Agreement by Novavax, its affiliates or employees.     8.3  
Procedures. Indemnitor’s agreement to indemnify, defend and hold harmless an
Indemnitee is conditioned on Indemnitee (a) providing prompt written notice of
any claim giving rise to an indemnification obligation hereunder but only if a
failure to so notify causes prejudicial harm to the Indemnitor’s ability to
defend, (b) permitting Indemnitor to assume full responsibility to investigate,
prepare for and defend against any such claim, (c) providing reasonable
assistance in the defense of such claim at Indemnitor’s reasonable expense, and
(d) not compromising or settling such claim without Indemnitor’s advance written
consent.     8.4   Insurance. The Parties each agree to furnish to the other at
any time promptly upon request all certificates or memoranda of insurance which
are maintained to insure against any loss, damage or action which may arise out
of, relate to or be caused by the Products, the containers or labeling thereof,
or the Specifications thereto.

9.   Confidentiality.

     The Parties anticipate that under this Agreement each Party will provide
confidential and/or proprietary information to the other Party and that the use
and disclosure of such information shall be governed by Article 18 of the Joint
Venture Agreement which is hereby incorporated by reference.

10.   Limitation of Liability.

     NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES WILL BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES UNDER THIS
AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE.

7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

11.   Condition Precedent.

     This Agreement, including the obligations and benefits herein, shall only
become effective if, and shall automatically become effective upon, satisfaction
of the following condition precedent; provided that such condition is satisfied
before [* * *]:
     Obtain the approval of the Foreign Investment Promotion Board for the
issuance to Novavax of [* * *] shares of Company.
     If the foregoing occurs before [* * *], the first Party receiving
documented evidence thereof shall notify the other and include in such notice
the date thereof which date shall thereupon be the Effective Date hereunder.

12.   Term and Termination.

  12.1   Term. The term of this Agreement shall commence on the Effective Date
and continue in effect until the earlier of (i) the first date when Company’s
own manufacturing facility is capable of manufacturing, and fully licensed to
manufacture, all Novavax Products supplied hereunder; or (ii) the date of the
First Commercial Sale, unless terminated earlier under Section 12.2. Shipments
made prior to termination and received by Company subsequent to termination
shall conform to this Agreement.     12.2   Termination.

  (a)   Termination by Novavax. Novavax shall have the right to terminate this
Agreement upon the happening of any of the following events:

  (i)   Company is in material breach of or default under this Agreement of
payment obligation of a material amount and has not cured such breach or default
within thirty (30) days after written notice from Novavax to Company specifying
the nature of such breach or default;     (ii)   Company is in material breach
of or default under this Agreement other than any payment obligation referred to
in clause (i) above and has not cured such breach or default within ninety
(90) days after written notice from Novavax to Company specifying the nature of
such breach or default;     (iii)   Immediately upon notice to Company if a
Bankruptcy Event occurs with respect to Company; and     (iv)   Upon termination
of the Joint Venture Agreement.

8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (b)   Termination by Company. Company may terminate this Agreement for any
reason or no reason upon sixty (60) days prior written notice from Company to
Novavax.     (c)   Termination Upon Termination of the Joint Venture Agreement.
This Agreement will terminate automatically if Novavax terminates the Joint
Venture Agreement by providing a Notice of Termination under and pursuant to
Section 11.2 of the Joint Venture Agreement

  12.3   Effect of Termination. Termination of this Agreement shall not release
either Party from fulfilling any obligations it may have incurred prior to such
termination except that Novavax shall not be obligated to complete deliveries in
the event of an uncured material breach by Company. This Section 12.3 and
Articles 5, 6, 8, and 13 shall survive termination or expiration of this
Agreement.

13.   Miscellaneous.

  13.1   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of India.     13.2   Dispute Resolution. Any dispute
arising between the Parties out of or in connection with the implementation or
interpretation of this Agreement shall, if not settled amicably within ninety
(90) days from the date that the dispute arose, be finally settled by three
(3) arbitrators. Each Party shall be entitled to appoint one (1) arbitrator and
the two (2) so appointed shall appoint the third arbitrator in accordance with
the Indian Arbitration and Conciliation Act, 1996. It is hereby agreed that
Part I of the Indian Arbitration and Conciliation Act, 1996 shall not apply to
the arbitration under this Agreement. The language of the arbitration
proceedings shall be English and its place shall be Singapore. The arbitral
award or determination shall be final and subject to no appeal and shall deal
with the question of costs of arbitration and all matters related thereto.      
  The Parties agree that it would be impossible or inadequate to measure and
calculate their damages from any breach of the Agreement though great and
irreparable. Accordingly, each Party agrees that if the other Party breaches
this Agreement, the non-breaching party will have available, in addition to any
other right or remedy available, the right to obtain an injunction from a court
of competent jurisdiction restraining such breach or threatened breach and
specific performance of any provision of this Agreement.     13.3   Force
Majeure. Neither party will be responsible for delays or failures in performance
resulting from causes beyond the reasonable control of such party (except for
any delay or failure to pay amounts due hereunder), including without limitation
fire, explosion, flood, war, strike, or riot, provided that the nonperforming
party uses commercially reasonable efforts to avoid or remove

9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

      such causes of nonperformance and continues performance under this
Agreement with reasonable dispatch whenever such causes are removed. Either
party shall have the right to immediately terminate this Agreement should such
force majeure event continue for more than ninety (90) days.     13.4   Notices.
Any notice, request, demand, waiver, consent, approval or other communication
permitted or required under this Agreement (“Notice”) will be in writing, will
refer specifically to this Agreement and will be deemed given only if sent by
electronic mail (with receipt confirmed), facsimile transmission (with
transmission confirmed) or by an internationally recognized delivery service
that maintains records of delivery, addressed to the Parties at their respective
addresses specified in this Section 13.4 or to such other address as the Party
to whom notice is to be given may have provided to the other Party in accordance
with this Section 13.4. Any notice delivered by electronic mail or facsimile
will be confirmed by a hard copy delivered as soon as practicable thereafter by
an internationally recognized overnight delivery service. Such Notice will be
deemed to have been given on the second Business Day (at the place of delivery)
after deposit with an internationally recognized delivery service. This
Section 13.4 is not intended to govern the day-to-day business communications
necessary between the Parties in performing their obligations under the terms of
this Agreement.

         
 
  If to Novavax:   Novavax, Inc.
 
      9920 Belward Campus Drive
 
      Rockville, Maryland 20850
 
      Attn: Ray Hage, Senior Vice President
 
      Email: Rhage@Novavax.com
 
      Facsimile No.: 240-268-2122
 
       
 
  If to Company:   CPL Biologicals Limited
 
      Cadila Corporate Campus
 
      Sarkhej-Dholka Road
 
      Bhat, Ahmedabad – 382210
 
      Gujarat, India
 
      Attn: Dr. Rajiv I. Modi, Managing Director
 
      Email: rimodi@cadilapharma.co.in
 
      Facsimile No.: +91 (02718) 225031

  13.5   Third Party Contractors. The Parties will perform their obligations
under this Agreement as Third Party contractors and nothing contained in this
Agreement will be construed to be inconsistent with such relationship or status.
This Agreement will not constitute, create or in any way be interpreted as a
joint venture or partnership of any kind.

10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  13.6   Headings. The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.     13.7   No Strict Construction. This Agreement has been
prepared jointly and will not be strictly construed against either Party.    
13.8   Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
will not be interpreted against either Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.     13.9   English
Language. All notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the Parties regarding
this Agreement will be in the English language. This Agreement is in the English
language only, which language will be controlling in all respects, and all
versions hereof in any other language will be for accommodation only and will
not be binding upon the Parties.     13.10   Amendment and Waiver. No amendment
or waiver of any provision of this Agreement, and no consent to any departure
therefrom, shall be effective unless the same shall be in writing and signed by
an authorized representative of each Party, and such waiver or consent shall be
effective only for the specific purpose for which it is given. No failure on the
part of a Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided for in this Agreement are
cumulative and are not exclusive of any remedies provided for by law.     13.11
  Severability. If any of the provisions of this Agreement are found to be
inconsistent with, or void under, applicable laws, the validity of the remaining
provisions shall not thereby be affected. In such a case the Parties shall
re-negotiate the ineffective provision in good faith in order to replace it with
a provision affording the same rights, obligations and economic benefits to the
Parties as the ineffective provision.     13.12   Entire Agreement. This
Agreement and the documents executed and delivered on the date hereof pursuant
hereto or in connection herewith, contain the entire agreement among the Parties
with respect to the matters addressed herein and therein and supersede all prior
representations, inducements, promises or agreements, oral or otherwise, which
are not embodied herein or therein.     13.13   Assignment.

11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

  (a)   Novavax may not assign this Agreement, in whole or in part, without the
advance written consent of the Company; provided, however, that this Agreement
shall be automatically assigned to Novavax’s successor in connection with the
acquisition, merger or sale of Novavax or the sale, transfer, lease, assignment
or disposal of all or substantially all of the property or assets of Novavax,
whether by way of a single transaction or a series of related transactions, and
such successor shall be fully bound by the terms and conditions hereof.     (b)
  The Company may not assign this Agreement, in whole or in part, without the
advance written consent of Novavax; provided, however, that this Agreement shall
be automatically assigned to the Company’s successor in connection with the
sale, transfer, lease, assignment or disposal of all or substantially all of the
property or assets of the Company, whether by way of a single transaction or a
series of related transactions, including a Change in Control of the Company (as
that term is defined in Schedule II of the Joint Venture Agreement), and such
successor shall be fully bound by the terms and conditions hereof; provided that
any such automatic assignment by Company within the scope of Schedule II of the
Joint Venture Agreement shall only be effective if such transaction was approved
by Novavax under and pursuant to the Joint Venture Agreement for so long as such
approval rights of Novavax under the Joint Venture Agreement have not been
terminated.     (c)   Any assignment or purported assignment by either Party in
violation of this Section 13.13 will be null and void.

  13.14   Expenses. Except for the Transfer Price payments, each of the Parties
hereto will bear all costs, charges and expenses incurred by such Party in
connection with this Agreement and the consummation of the transactions
contemplated herein.     13.15   Counterparts. This Agreement may be executed in
one or more identical counterparts, each of which will be deemed to be an
original, and which collectively will be deemed to be one and the same
instrument.

[Signature Page to Follow]

12



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
     In Witness Whereof, the Parties have by duly authorized persons executed
this Supply Agreement as of the Execution Date.

                 
 
                Novavax, Inc.   CPL Biologicals Limited    
 
               
By:
  /s/ Rahul Singhvi
 
Rahul Singhvi   By:   /s/ Rajiv I. Modi
 
Rajiv I. Modi    
 
  President and CEO       Managing Director    

[Signature Page to Supply Agreement]

 